On
behalf of the delegation of the State of Kuwait, it gives
me pleasure to extend to you, Mr. President, warm
congratulations on your unanimous election as
President of the fifty-fifth session of the United
Nations General Assembly. We wish you success in
steering the deliberations of this landmark session. Let
me assure you of my delegation's commitment to work
constructively with you towards meeting the common
goals and aspirations of the international community.
I wish to take this opportunity to pay tribute to
the remarkable efforts made and prudence shown by
your predecessor during his presidency of the last
session of the Assembly.
In the same vein, let me once again place on
record our great admiration of and appreciation for the
crucial role played by the Secretary-General, Mr. Kofi
Annan, since he assumed the helm at the United
Nations. Mr. Annan has been working tirelessly to
improve the performance of the Organization's system
in the interest of global peace, security and
development and to bring it more in line with the
ongoing transformations in international relations.
On a membership note, let me now extend a
warm welcome to the Republic of Tuvalu, which has
joined our ranks as the newest Member of the United
Nations. Tuvalu's admission to membership enhances
the universal character of the Organization.
Just a few days ago, United Nations Headquarters
hosted an unprecedented, historic gathering of a very
large number of heads of State or Government, who
come together to renew their commitments to the
Charter of the United Nations and to reiterate their
unwavering belief in the importance and relevance of
the United Nations in developing a better world,
structured on the values of justice, equality,
coexistence and cooperation.
The Millennium Summit was a momentous
occasion to review and appraise the achievements and
failures of the past. It was an occasion to sketch out a
vision to face the challenges of the future. The
Declaration adopted by the Summit, together with the
recommendations contained in the report of the
Secretary-General on the role of the United Nations in
the twenty-first century, are a blueprint for addressing
the pressing problems and challenges that will confront
mankind in key areas. Chief among those daunting
challenges that hamper the fulfilment of peoples'
aspirations around the globe to achieve adequate levels
of freedom, dignity and peace are the arms race,
increasing national and racial conflicts, poverty,
ignorance, development, human rights abuses,
terrorism, environmental degradation and the spread of
lethal infectious diseases like HIV/AIDS and malaria.
The list can indeed go on ad infinitum. The effects and
dangers of those problems cut across national borders
and transcend any artificial barriers. If anything, this
fact confirms the need for consolidated international
efforts and a reinforced United Nations role system-
wide.
Here, we note with some measure of satisfaction
the ongoing attempts being made at the global level to
cope with those problems. Numerous world
conferences and special sessions of the General
Assembly held in the last few years have facilitated the
conclusion of several international agreements and
treaties covering a range of subjects. In those meetings,
it was reaffirmed that resolve would rid humanity of
the risks of nuclear weapons and the alarming dangers
posed to international peace and security by their
proliferation. In another important area, the Beijing
Declaration and the Platform for Action were
entrenched to enhance the status of women and to
ensure their full rights. The Copenhagen Summit, with
its focus on universal human development, was also the
subject of a follow-up conference held recently.
In that regard, the State of Kuwait takes pride in
the fact that the United Nations Development
Programme's Human Development Report 2000 states
that Kuwait has maintained its rank of first among
Arab countries, and number 36 in the world, in the
field of human development. Kuwait is now
determined to pursue its efforts to do even better in the
future. A key component of our efforts is our
12

commitment to the implementation of the principles
and goals enshrined in the international conventions
and treaties covering human development and human
rights, and to employ them at the national level with a
view to improving our economic and social conditions.
Interaction between the Kuwaiti Government and the
National Assembly — which is the legislative authority
in Kuwait and the product of robust parliamentary and
democratic life in our country — will certainly
accelerate our efforts to fulfil the goals and aspirations
of the people of Kuwait.
In the course of the decades that span the life of
the United Nations, the Organization has established a
good record of achievement and has proven its
effectiveness in the resolution of many disputes and
conflicts. It has also helped to contain many problems.
Thus, it is now really difficult to imagine a world
without the United Nations. The Millennium Summit
Declaration reaffirmed that the United Nations is the
common house indispensable to the entire family of
nations. Having said that, and in view of the profound
transformations in the world order and the attendant
new problems and challenges, it has become imperative
to continue to support and cooperate with the
Secretary-General to reform the United Nations bodies
with a view to streamlining them in response to the
global changes, thereby enabling them to respond
better to the challenges of the future.
In that regard, we reaffirm the need to pursue
efforts to improve the procedures and working methods
of the Security Council. The goal is to make the work
of the Council more transparent and to increase the
number of permanent and non-permanent seats, with a
view to expanding the base of the decision-making
process under controls that ensure equitable
representation to making an efficient contribution to
the Council's fulfilment of its functions and
responsibilities in terms of maintaining international
peace and security.
At this juncture, we wish to underscore the need
for all Member States to pay their assessed
contributions in full and on time, both to the United
Nations regular budget and to the peacekeeping
operations budget. It is indeed essential to provide
adequate financial resources to the United Nations so
that it may carry out its mandates.
Ten years have elapsed since the Iraqi invasion of
the State of Kuwait. That invasion constituted a serious
precedent in international relations because it
represented a flagrant violation of the Charter of the
United Nations and the norms and principles of
international law. Furthermore, that invasion
undermined the security and stability of the Gulf
region. Kuwait now recalls with pride the firm stand
and resolve demonstrated by the international
community in condemning, confronting and defeating
that aggression. All of that was distinctly illustrated in
a quick series of resolutions adopted by the Security
Council under Chapter VII of the Charter as of the very
first day of the invasion, on 2 August 1990. That
historic stand by the international community was a
remarkable embodiment and consolidation of the
system of collective security. It also ushered in a new
international order and represented a clear and strong
message to any Government or regime that might
pursue a policy of aggression with a view to territorial
expansion at the expense of others.
The reverberations of the sinister Iraqi aggression
are still being felt by all of us today. The Security
Council remains seized with the repercussions of that
aggression. Since the invasion, the Council has had to
adopt 54 resolutions and numerous presidential
statements in response to the persistent procrastination
and equivocation of the Government of Iraq, which has
constantly sought to evade its international obligations.
Indeed, it is regrettable that for 10 years now the
Government of Iraq has failed to meet its obligations
under Security Council resolutions.
The main requirements yet to be met under the
resolutions of the Security Council relate to the
question of Kuwaiti and third-country prisoners and
hostages. This humanitarian issue illustrates the
tragedy facing hundreds of families who continue to
grieve over the unknown fate of their loved ones. Little
progress, if any, has been made. Basically, we are still
at square one. Resolutions 686 (1991), 687 (1991) and
1284 (1999), which requested Iraq to unconditionally
cooperate with the International Committee of the Red
Cross (ICRC) to account for prisoners and hostages,
remain unimplemented. In fact, since its boycott of
both bodies in January 1999, the Government of Iraq
has continued to illustrate its disregard for the
humanitarian nature of this issue through its insistence
on not resuming its participation with the Tripartite
Commission and its Technical Subcommittee.
Furthermore, the Government of Iraq also insists on
non-cooperation with the high-level Coordinator,
13

Ambassador Yuli Vorontsov, who was appointed by the
Secretary-General to facilitate the repatriation of
prisoners and hostages.
Let me seize this occasion to reiterate our call to
the Iraqi Government to deal positively with this
matter, given its humanitarian, religious and moral
dimensions. This issue must be resolved in accordance
with the relevant Security Council resolutions. Along
the same lines, we demand that Iraq cooperate with the
high-level Coordinator to complete the return of stolen
property. This is also in accordance with the relevant
Security Council resolutions. The most important of
those assets include military hardware that has been
incorporated into Iraq's military system and the
irreplaceable archives of the State of Kuwait, which
were deemed by the Security Council as the “State
memory” of our country. The stubborn resistance by
Iraq to return these assets and documents betrays the
non-peaceful intentions still harboured by the
Government of Iraq towards Kuwait.
What is deeply regrettable is that the Government
of Iraq has not only failed to meet the obligations we
outlined earlier, but that it has allegedly completed the
elimination of its weapons of mass destruction while at
the same time not allowing  United Nations inspectors
to verify those claims. Iraq also claims to have fulfilled
all its obligations under the relevant Security Council
resolutions. In its stance, Iraq stands isolated in the
face of the United Nations, the international
community and the many regional organizations and
groupings that continue to call on Iraq to complete its
implementation of Security Council resolutions.
In his report on the work of the Organization this
year, the Secretary-General put it succinctly and
eloquently when he stated:
“Iraq's lack of compliance with various
Security Council resolutions continues to be of
grave concern.” (A/55/1, para. 54)
In addition, the decision adopted by the last
ministerial meeting of the Organization of the Islamic
Conference, held in Kuala Lumpur, Malaysia, last June
confirms beyond any doubt that there is indeed a single
unified international and regional position on the need
for Iraq to comply with Security Council resolutions.
That decision demanded that the Government of Iraq,
among other things, continue its efforts to complete the
implementation of its commitments under Security
Council resolutions in the interest of peace, security
and stability in the region. It also welcomed the
adoption of Security Council resolution 1284 (1999)
and invited Iraq to cooperate with the United Nations
Monitoring, Verification and Inspection Commission
(UNMOVIC) under the chairmanship of Mr. Hans Blix
to implement the provisions of resolution 1284 (1999).
That same decision further stressed that Iraq must
expressly and clearly admit that its invasion and
occupation of the State of Kuwait was a breach of pan-
Arab, Islamic and international treaties and laws; a
breach of the Charter of the League of Arab States and
the Common Arab Defence Pact; the Charter of the
Organization of the Islamic Conference; and the
Charter of the United Nations. The decision also
renewed the Organization of the Islamic Conference's
invitation to Iraq to take the necessary steps to
demonstrate its peaceful intentions towards the State of
Kuwait and other neighbouring countries, both in
words and deeds.
Against this backdrop, we would like to know
where Iraq stands now vis-à-vis those resolutions and
the sincere calls made upon it by regional and
international organizations. We note with regret that
the Government of Iraq, for a good 10 years now, has
not drawn the right lessons. It continues to reveal its
non-peaceful intentions and policies of aggression
towards the State of Kuwait and neighbouring
countries.
The remarks made by the Iraqi President and the
announcements by several high-ranking Iraqi officials
last month, together with the unjust Iraqi
misinformation campaign against Kuwait and the
Kingdom of Saudi Arabia, are perhaps the most
compelling evidence that the Iraqi regime is still
determined to pursue a course of aggression and feels
no sense of remorse or contrition over its actions of 2
August 1990. Therefore, Kuwait calls on the
international community to maintain its pressure on the
Government of Iraq, with a view to forcing it to
implement  all relevant Security Council resolutions
and to abandon its aggressive attitude, which seriously
jeopardizes the security and stability of the State of
Kuwait and of other States in the region.
Kuwait, for its part, supports all efforts made by
the United Nations to alleviate the suffering of the
brotherly people of Iraq, with whom we fully
sympathize. We therefore welcome the improvements
introduced occasionally by the Security Council
sanctions Committee established by resolution 661
14

(1990) into the operational methods of the
humanitarian programme, with a view to facilitating
and expediting delivery of humanitarian materials to
the brotherly people of Iraq. We note with satisfaction
the report of the Secretary-General issued last week, in
which he stated that the humanitarian programme had
succeeded in providing a great measure of assistance to
meet the urgent humanitarian needs of Iraq in all
sectors, despite the many obstacles and difficulties that
the programme faces.
At the regional level, in keeping with Kuwait's
keen interest in ensuring security and stability in the
Arabian Gulf region, and in view of the close relations
between the sister State of the United Arab Emirates
and the friendly State of the Islamic Republic of Iran,
we support the position of the States of the Gulf
Cooperation Council (GCC) on the question of the
three Emirates islands. We hope that the efforts being
made by the ad hoc GCC Tripartite Ministerial
Committee will prove successful in creating a bilateral
negotiating mechanism to resolve the current dispute
over the islands in accordance with the norms and
principles of international law and good
neighbourliness. If negotiations fail to bring about a
solution, then the dispute should be referred to the
International Court of Justice to resolve it in a
satisfactory manner. This will help bolster the
mechanisms of reconciliation among the States of the
region and expand the channels of mutual interests and
confidence-building.
In the same vein, we would like warmly to
welcome the maritime border demarcation agreement
between Kuwait and its sister the Kingdom of Saudi
Arabia. This accord reflects the depth of brotherly
relations between our two countries. It also represents a
model of civilized cooperation in resolving border
disputes and problems. With that outcome, we look
forward with interest to the forthcoming talks between
Kuwait and the friendly State of the Islamic Republic
of Iran to complete the demarcation of maritime
borders between the two countries.
We take this occasion to pay tribute to the
wisdom shown by the leaders of the Kingdom of Saudi
Arabia and Yemen, which resulted in the signing of an
agreement on the demarcation of the border between
the two countries. This will no doubt consolidate the
underpinnings of security and stability in the region.
In the context of the relentless search for a just,
lasting and comprehensive peace in the Middle East,
Kuwait has been closely following the peace process
since its inception in Madrid in 1991. That process has
time and again experienced obstacles, risks and
deadlocks due to the unwillingness of the Israeli
Government to carry out the accords concluded with
the Palestinian National Authority within the
framework of the peace process. Israel has so far
demonstrated its non-commitment to, and non-
compliance with, the operational principles and
framework of the peace process anchored chiefly in
Security Council resolutions 242 (1967) and 338
(1973), together with the principle of land for peace.
Israeli intransigence aborted the success of the
recent Camp David summit despite the immense and
tireless efforts made by the United States
Administration. Here, Kuwait wishes to reiterate its
commitment to the Arab position of adherence to peace
as a strategic option. We also reaffirm our belief that a
comprehensive and just peace will not be possible
without the full restoration to the Palestinian people of
their legitimate rights, including the right of return of
the Palestinian refugees, pursuant to paragraph 11 of
General Assembly resolution 194 (III), and the
establishment of their independent state on their
national territory, with Jerusalem as its capital. We also
call for the resumption of negotiations on the Syrian-
Israeli track, with a view to achieving full Israeli
withdrawal from the occupied Syrian Arab Golan to the
border line of 4 June 1967.
At this point, we wish to urge the active and
effective facilitators in the peace process, especially
the United States of America, to redouble their efforts
and to bring pressure to bear on the Israeli Government
to convince it that the only viable path to easing its
security concerns is a return to the framework and
principles established at the Madrid Conference, in
order to achieve a genuine peace that secures the
reinstitution of lawful Arab rights to their legitimate
owners.
Still in the context of the Middle East, we would
like to express to our brothers in Lebanon — the
President of the Republic, the Government and the
people — our warm congratulations on the restoration
of national sovereignty over their liberated land after
more than 20 years of Israeli occupation, which left in
its wake vast destruction in the regions of southern
Lebanon and western Bekaa. As a contribution to the
15

rehabilitation and reconstruction of southern Lebanon
and with a sense of responsibility emanating from the
close brotherly bonds between Kuwait and Lebanon,
the Government of Kuwait has made a cash grant of
$20 million and has requested the Kuwait Fund for
Economic Development to finance projects for
rebuilding infrastructure in villages of the South.
Kuwait will in the meantime continue its support for
Lebanese Government efforts to extend sovereignty
over all its national territory to safeguard Lebanon's
territorial integrity and independence.
Kuwait welcomes the positive developments at
the national reconciliation conference of Somali
factions that was held in Djibouti last month. We pay
tribute to the sustained and sincere efforts made by the
President of Djibouti, His Excellency Mr. Ismail Omar
Guelleh. We hope that the remaining factions will join
the national reconciliation process in order to shore up
the unity and stability of Somalia, which, we hope, will
eventually bring that country back into the fold of
Arab, Islamic and international life. We take this
opportunity to stress Kuwait's support for the people of
Somalia in their efforts to rebuild State institutions and
to reconstruct the country as a whole.
Turning to the rest of Africa, Kuwait is following
with deep sorrow the conflicts and civil wars that have
long afflicted a number of countries. These conflicts
imperil the peace and stability of many nations and
deplete their potentials, capabilities and resources.
Even though the problems of Africa have come to be a
focus of the global agenda, and even though the United
Nations system has embarked on in-depth discussion
and analysis of the root causes of those problems, the
proposed solutions remain blueprints awaiting
implementation. The net result is that the continent
continues to be plagued by bitter conflicts and painful
political instability, which aggravate already intractable
economic and social problems, foremost among them
foreign debt, poverty, illiteracy and the spread of
contagious diseases, such as HIV/AIDS and malaria,
which afflict millions of people and claim the lives of
hundreds of thousands of innocent victims every year.
It is very sad indeed that many countries in Africa
are suffering from these problems at a time when the
modern world has made enormous progress in all areas
of human activity. We therefore urge the international
community to pursue its efforts more vigorously to
help bring peace and security to African nations and to
assist them in meeting their economic and social
development goals. A vital role can be played by the
international aid agencies and financial institutions,
which we hope will redouble their outreach efforts to
overcome Africa's daunting problems and challenges.
Kuwait believes that any such donor drive will not be
effective unless and until African peoples and
Governments themselves shoulder their responsibilities
and dedicate their full energies to lifting themselves up
out of their current misery and onto the path of
mainstream modern progress. Another key factor in
this process is the need to resolve disputes by peaceful
means in order to create a climate of security and
stability and to preserve sorely needed economic
resources.
The world today is witnessing the emergence of
several promising economic phenomena created by the
immense information and technology revolution that is
sweeping the communication and trade sectors. Of
particular significance is the formation of numerous
international and regional economic blocs that are
seeking to remove customs restrictions and to liberate
trade among nations. In response, many developing
countries have made drastic changes in their economic
and administrative structures in order to align
themselves with those transformations and to put
themselves in an advantageous position with respect to
economic globalization in the hope of achieving better
economic growth and progress.
Kuwait thinks that the phenomenon of
globalization, notwithstanding its merits, could have an
adverse impact on the economies of developing
countries unless the very basis of North-South
economic relations is restructured in line with the
tenets of mutual benefit, common interest, the need to
narrow the technology gap, and the removal of
obstacles that impede the access of the products of
developing nations to the markets of the developed
industrialized countries in the interest of both groups.
In the meantime, developed countries should provide
adequate economic assistance to developing nations to
help them strengthen their infrastructures and build up
their economies on a sound and solid foundation.
In this context, Kuwait has never shrunk from
doing its fair share to meet all its international and
regional obligations towards the developing countries.
Our assistance is channelled through international aid
agencies and institutions as well as through the Kuwait
Fund for Economic Development. That fund has
provided loans and financial grants for many
16

development projects and programmes in scores of
developing countries. More than 96 countries on all
continents have benefited from these loans and grants.
Within its means, Kuwait will remain committed to
helping the development efforts of developing
countries, because of our belief that overall
development and broader participation and cooperation
are essential for ensuring security and stability for all
countries of the world.
We remain hopeful at the outset of a new century
that the nations of the world will close ranks to fulfil
the noble principles and purposes of the United Nations
Charter. We also hope that the Millennium Declaration
will be translated into a tangible reality that fulfils the
aspirations and the vision of peoples yearning to live in
a climate of security, peace, freedom and justice, and in
a world where the enormous power of science and
technology will be harnessed to serve human
development in all spheres of life and to enrich human
civilization.
Let us make partnership and cooperation to build
a better tomorrow for our children our guiding motto in
the new century. Let us pledge ourselves to bequeath to
the generations of the coming century the assurance
that we have kept our faith to them, and that we have
sown for them the seeds of goodness that will yield a
better life.